    8:19-cv-00541-RGK Doc # 25 Filed: 11/04/20 Page 1 of 1 - Page ID # 1106




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

LISA A. CERVENY,

                    Plaintiff,                               8:19CV541

       vs.
                                                            JUDGMENT
ANDREW M. SAUL, Commissioner of
Social Security,

                    Defendant.


       Pursuant to the court’s Memorandum and Order filed this date, and with the
parties’ agreement, judgment is entered for Plaintiff and against Defendant,
providing that Plaintiff is awarded: (1) attorney fees in the total amount of $3,390.74
if the Commissioner determines that Plaintiff owes no debt subject to offset under
the Treasury Offset Program and (2) reimbursement of the $400.00 filing fee to be
administered by the Department of Justice and paid from the Judgment Fund. While
the fee award is payable to Plaintiff as the litigant, with Defendant’s agreement, such
payment shall be sent to Plaintiff’s counsel, Wes Kappelman, at Kappelman Law
Firm, P.O. Box 1792, Ames, IA 50010.

      DATED this 4th day of November, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
